IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 October 24, 2007
                                No. 07-10290
                             Conference Calendar               Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JIMMY LEE PRUETT

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CR-113-2


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Jimmy Lee Pruett pleaded guilty to possession of a controlled substance
with intent to distribute and was sentenced to 188 months of imprisonment and
four years of supervised release.
      Pruett argues that sentencing guidelines enhancements for possession of
a firearm and for the reckless endangerment of another during flight should not
have been applied in the calculation of his sentence. The Government seeks to
enforce Pruett’s waiver of his right to appeal his sentence.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-10290

      Our review of the record shows that Pruett’s appeal waiver was knowing
and voluntary and that, under the plain language of the plea agreement, the
waiver applies to the circumstances at hand. See United States v. Burns, 433
F.3d 442, 445-46 (5th Cir. 2005); United States v. McKinney, 406 F.3d 744, 746
(5th Cir. 2005). Pruett’s argument that his claims should be reviewed for a
manifest miscarriage of justice in spite of the appeal waiver lacks merit.
Accordingly, Pruett’s appeal waiver bars review of the issues he seeks to raise
on appeal.
      The judgment of the district court is AFFIRMED, the Government’s
motion for summary affirmance is GRANTED, and the Government’s motions
to dismiss and for an extension of time are DENIED.




                                      2